Name: Commission Implementing Decision (EU) 2016/1811 of 11 October 2016 amending Annex II to Decision 93/52/EEC as regards the recognition of the Province of Brindisi in the Region Puglia of Italy as officially free of brucellosis (B. melitensis) (notified under document C(2016) 6290) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural activity;  means of agricultural production;  agricultural policy;  trade policy;  regions of EU Member States
 Date Published: 2016-10-13

 13.10.2016 EN Official Journal of the European Union L 276/11 COMMISSION IMPLEMENTING DECISION (EU) 2016/1811 of 11 October 2016 amending Annex II to Decision 93/52/EEC as regards the recognition of the Province of Brindisi in the Region Puglia of Italy as officially free of brucellosis (B. melitensis) (notified under document C(2016) 6290) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (1), and in particular Section II of Chapter 1 of Annex A thereto, Whereas: (1) Directive 91/68/EEC defines the animal health conditions governing trade in the Union in ovine and caprine animals. It lays down the conditions whereby Member States or regions thereof may be recognised as being officially brucellosis-free. (2) Annex II to Commission Decision 93/52/EEC (2) lists the regions of Member States which are recognised as officially free of brucellosis (B. melitensis) in accordance with Directive 91/68/EEC. Point 14 of Article 2 of Directive 91/68/EEC defines the term region for Italy as a part of that Member State which, inter alia, includes at least one province. (3) Italy has submitted to the Commission documentation demonstrating compliance with the conditions laid down in Directive 91/68/EEC, in order for the Province of Brindisi in the Region Puglia to be recognised as officially free of brucellosis (B. melitensis) Following an evaluation of the documentation submitted by Italy, the Province of Brindisi in the Region Puglia should be recognised as being officially free of brucellosis (B. melitensis). (4) The entry for Italy in Annex II to Decision 93/52/EEC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 93/52/EEC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 October 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 46, 19.2.1991, p. 19. (2) Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (OJ L 13, 21.1.1993, p. 14). ANNEX In Annex II to Decision 93/52/EEC the entry for Italy is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio,  Region Liguria,  Region Lombardia,  Region Marche,  Region Molise,  Region Piemonte,  Region Puglia: Province of Brindisi,  Region Sardegna,  Region Toscana,  Province of Trento,  Region Umbria,  Region Valle d'Aosta,  Region Veneto.